DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014/058663 to Tokumoto.  For the purposes of examination, citations for Tokumoto et al. are taken from the machine translation of the document provided by applicant.
Regarding Claims 1 - 5.  Tokumoto teaches a raw material mixture comprising a polyol in which storage stability is improved [0030] – [0031], i.e. a storage stable polyol premix composition.  The composition further comprises an acid, which may be formic acid [0037]; a surfactant such as an organosiloxane-polyoxyalkylene copolymer [0069]; a tertiary amine catalyst [0031] – [0032]; and a blowing agent such as HFO-1234ze or HCFO-1233zd [0048]. 
Tokumoto et al. teaches the mixing ratio of the acid and tertiary amine are not particularly limited, though the reference does disclose a preferred range of [molar number of carboxyl groups in carboxylic acids]/[molar number of amino groups in tertiary amines] of up to 2 [0039] – [0040].  Although this value lies just outside the claimed range, it is the Office’s position that the values are close enough that one of ordinary skill in the art would have expected similar properties, e.g. a Storage Stable Values in the claimed range(s).  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05.  Moreover, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants' claims patentable in the absence of unexpected results.  In re Aller, 220 F.2d 454, 105, 105 USPQ 233 (CCPA 1955) (MPEP 2144.05)  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to optimize the ratio of equivalents of carboxylic acid employed per equivalent of catalytic nitrogen sites present in the storage stable composition of Tokumoto.  The Office notes that both Tokumoto and the instant application are focused on the storage stability of polyol premix compositions comprising hydrohaloolefin blowing agents.  Thus, a person of ordinary of the skill in the art would have been motivation to optimize the aforementioned ratio to provide a polyol premix composition in which storage stability is maximized.  Doing so would consequently be expected to provide compositions with Storage Stable Values in the claimed ranges.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.   In re Boesch and Slaney, 617 F.2d 272, 205, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05)  
Regarding Claim 6 and 8.  Tokumoto teaches the storage stable polyol premix composition of Claim 1 comprises formic acid [0037], which has a pKa of less than 3.8.
Regarding Claim 7.  Tokumoto teaches the storage stable polyol premix composition of Claim 1 wherein the tertiary amine compound is characterized as a catalyst [0032] and therefore would be expected to be provided in a catalytic amount.  The blowing agent is present in an amount of 1 to 30% by weight of the raw material composition [0052] – [0053].  Additionally, the silicone surfactant may be used in an amount of 0.1 to 10 parts by weight per 100 parts by weight polyol [0069].
Regarding Claim 9.  Tokumoto teaches a foamable composition comprising a mixture of a polyisocyanate and the storage stable polyol premix composition of Claim 1 [0030], [0031], and [0066].
Regarding Claim 10.  Tokumoto teaches a rigid polyurethane foam prepared from the foamable composition of Claim 9, which has a density of from 20 to 100 kg/m3 (roughly 1.3 to about 6.2 pcf) (Paragraphs 0052 and 0054).

Response to Arguments
Applicant's arguments filed June 1, 2022 have been fully considered and are persuasive with respect to the outstanding rejection under 35 U.S.C. 103 in view of WO 2016/149001 to Krupa et al. and US 2016/0024268 to Nishiguchi et al.  This rejection has consequently been withdrawn.  However, new grounds of rejection are presently made under 35 U.S.C. 103 in view of Tokumoto, as detailed above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764